             Case 4:18-cv-05393-DMR Document 67 Filed 09/30/19 Page 1 of 2




 1   Lori E. Andrus (SBN 205816)
     lori@andrusanderson.com
 2   Jennie Lee Anderson (SBN 203586)
     jennie@andrusanderson.com
 3
     Leland H. Belew (SBN 293096)
 4   leland@andrusanderson.com
     ANDRUS ANDERSON LLP
 5   155 Montgomery Street, Suite 900
     San Francisco, CA 94104
 6   Telephone: (415) 986-1400
     Facsimile: (415) 986-1474
 7

 8   Attorneys for Plaintiff

 9                                 UNITED STATES DISTRICT COURT

10                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
                                            OAKLAND DIVISION
12

13    JANE DOE,                                           Case No.: 4:18-cv-05393-DMR
14                                                        PLAINTIFF’S REQUEST FOR
                      Plaintiff,
                                                          CONTINUANCE OF NON-EVIDENTIARY
15                                                        HEARING ON PLAINTIFF’S MOTION
              vs.                                         FOR DEFAULT JUDGMENT
16
      STUART DINNIS,
17
                      Defendant.
18

19   TO THE COURT AND ALL PARTIES OF RECORD:
20          PLEASE TAKE NOTICE that Plaintiff Jane Doe (“Plaintiff”) will and hereby does
21   respectfully request this Court for a continuance of the non-evidentiary hearing on Plaintiff’s Motion
22   for Default Judgment (“Hearing”), currently set to be heard on October 24, 2019 at 1:00 pm in
23   Courtroom 4 of the United States District Court located at 1301 Clay Street, Oakland, California
24   94612. This Request for Continuance of Non-Evidentiary Hearing on Plaintiff’s Motion for Default
25   Judgment is brought pursuant to Civil L.R. 6-3 and 7-7. Plaintiff also submits a Proposed Order
26   concurrently herewith.
27
                                                                      Case No.: 4:18-cv-05393-DMR
28   PLAINTIFF’S REQUEST FOR CONTINUANCE OF NON-EVIDENTIARY HEARING ON PLAINTIFF’S MOTION FOR
                                        DEFAULT JUDGMENT
             Case 4:18-cv-05393-DMR Document 67 Filed 09/30/19 Page 2 of 2




 1          Due to pre-planned work-related travel, Plaintiff’s counsel is unable to appear at 1:00 p.m. on
 2   October 24, 2019.
 3          No opposition has been filed in response to Plaintiff’s Motion for Default Judgment by
 4   Defendant Stuart Dinnis (“Defendant”). Due to lack of appearance by Defendant, Plaintiff is unable
 5   to seek a stipulation to a continuance. Plaintiff has not previously requested continuance of this
 6   Hearing, which was last vacated by the court. See Docket No. 57.
 7          If the Court is agreeable to setting the hearing at 3:00 p.m. on October 24, 2019, Plaintiff’s
 8   Counsel can be available. Alternatively, Plaintiff requests the Court continue the Hearing to any of
 9   the dates Plaintiff’s counsel is available below:
10          October 21, 2019;
11          October 22, 2019;
12          November 6, 2019;
13          November 7, 2019; or
14          November 14, 2019.
15

16    Dated: September 30, 2019                                  Respectfully submitted,
17                                                               By:    /s/ Lori E. Andrus     .
                                                                          Lori E. Andrus
18
                                                                 Lori E. Andrus (SBN 205816)
19                                                               lori@andrusanderson.com
20                                                               Jennie Lee Anderson (SBN 203586)
                                                                 jennie@andrusanderson.com
21                                                               Leland H. Belew (SBN 293096)
                                                                 leland@andrusanderson.com
22                                                               ANDRUS ANDERSON LLP
                                                                 155 Montgomery Street, Suite 900
23
                                                                 San Francisco, CA 94104
24                                                               Telephone:    (415) 986-1400
                                                                 Facsimile:    (415) 986-1474
25
                                                                 Attorneys for Plaintiff
26

27

28
                                                  -2-                 Case No.: 4:18-cv-05393-DMR
     PLAINTIFF’S REQUEST FOR CONTINUANCE OF NON-EVIDENTIARY HEARING ON PLAINTIFF’S MOTION FOR
                                        DEFAULT JUDGMENT
